Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer readable storage medium”, under the broadest reasonable interpretation, covers an ineligible signal per se unless defined otherwise in the application as filed.  
In the Instant Application’s Specification [0095], a “computer readable storage medium” stores non-transient instructions.  However, the office requires all computer readable storage media to be described as non-transitory, not just one example of a computer readable storage medium and not just the instructions.
The broadest definition of the term “computer readable medium” typically covers forms of non-transitory signals and transitory propagating signals.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101.  To overcome the 101 rejection, the Examiner recommends adding “non-transitory” before “computer readable medium”.  See discussion of “non-

Claim Objections
Claims 3 and 11 objected to because of the following informalities:
Claim 3 recites “an SLAM”.  “An” is a typographical error; “a SLAM” is recommended.
Claim 11 recites “an SLAM”.  “An” is a typographical error; “a SLAM” is recommended.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:  The Specification [0053] recites “As shown in Figure 4, step 4 includes the following steps S31 to S34.”  However, steps S31 to S34 are illustrated in Figure 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (“Fujimaki”, U.S. Pre-Grant Publication 20160033770 A1).

Regarding claim 1, Fujimaki discloses acquiring a video image of a real environment (Fujimaki [0141]-[0144] acquires 3D information of an ambient environment.  The ambient environment of an external scene image may be captured by a camera.);
arranging a virtual object corresponding to the model on one of the plurality of real planes (Fujimaki (Fig. 16 [0163]) illustrates a virtual ball arranged with respect to a real planar surface (road).); and 
generating, based on the plurality of recognized real planes, an animation track of the virtual object among the plurality of real planes.  (Fujimaki (Figs. 13-16 [0151]) illustrates an ambient (real) environment that includes buildings and roads.  The buildings and roads comprise real planes.  Fujimaki (Fig. 16 [0163]) illustrates a movement track (DI) of a virtual ball that changes direction with respect to the road 

In a second embodiment, Fujimaki discloses a multi-plane model animation interaction method for augmented reality (In the second embodiment, Fujimaki (Abstract) provides augmented reality to a user.  Fujimaki (Figs. 23-24 [0187]-[0188]) illustrates two separate reactions to two different real obstacles.),
recognizing a plurality of real planes in the real environment by computing the video image. (In the second embodiment, Fujimaki (Figs. 23-24 [0187]-[0188]) illustrates two separate reactions to two different real obstacles.  Fujimaki (Fig. 23) recognizes a real pillar.  Fujimaki (Fig. 24) recognizes a real wall.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the embodiments of Fujimaki’s system for Augmented Reality described above because with the embodiments being disclosed in a single reference, one of ordinary skill in the art before the time of the filing of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Fujimaki to be combined into a single arrangement.

Regarding claim 2, Fujimaki further teaches the multi-plane model animation interaction method for augmented reality according to claim 1, wherein the recognizing the plurality of real planes in the real environment by computing the video image comprises: 
recognizing all planes in the video image at one time; or 
successively recognizing planes in the video image; or 
recognizing required planes based on an animation requirement of the virtual object.  (In the second embodiment, Fujimaki (Figs. 23-24 [0187]-[0188]) illustrates two separate reactions to two different real obstacles.  Fujimaki (Fig. 23) recognizes a real pillar when headed in the direction of the pillar.  Fujimaki (Fig. 24) recognizes a real wall when headed in the direction of the wall.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (“Fujimaki”, U.S. Pre-Grant Publication 20160033770 A1), in view of Westmacot et al. (“Westmacot”, US Pre-Grant Publication 20210049780 A1).

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Fujimaki above.
Fujimaki does not describe the multi-plane model animation interaction method for augmented reality according to claim 1, wherein the recognizing the plurality of real planes in the real environment by computing the video image comprises: 
detecting a plane pose and a camera pose in a world coordinate system by using an SLAM algorithm.
However, these features are well known in the art as taught by Westmacot. For example, Westmacot discloses the multi-plane model animation interaction method for augmented reality according to claim 1, wherein the recognizing the plurality of real planes in the real environment by computing the video image comprises: 
detecting a plane pose and a camera pose in a world coordinate system by using an SLAM algorithm.  (Westmacot [0248] provides surface (plane) reconstruction relative to a global (world) coordinate system using a SLAM process.  The orientation of the image capture device (camera) within the environment is also found.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Fujimaki’s system for Augmented .

Claim(s) 4, 5, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (“Fujimaki”, U.S. Pre-Grant Publication 20160033770 A1), in view of Matsui (U.S. Pre-Grant Publication 20130257907 A1), in view of Kimenkowski (U.S. Pre-Grant Publication 20190324558 A1).

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Fujimaki above.
Fujimaki does not describe the multi-plane model animation interaction method for augmented reality according to claim 1, wherein the generating, based on the plurality of recognized real planes, the animation track of the virtual object among the plurality of real planes comprises: 
computing a pose of the virtual object relative to a world coordinate system based on a plane pose in the world coordinate system and a pose of the virtual object relative to a plane coordinate system of a recognized plane; 
computing, based on a camera pose in the world coordinate system, a view matrix H for transforming the pose of the virtual object relative to the world coordinate system into a pose of the virtual object relative to a camera coordinate system.
the multi-plane model animation interaction method for augmented reality according to claim 1, wherein the generating, based on the plurality of recognized real planes, the animation track of the virtual object among the plurality of real planes comprises: 
computing a pose of the virtual object relative to a world coordinate system (Matsui [0043] displays virtual objects from information that includes positions and orientations in the real world coordinate system.) based on a plane pose in the world coordinate system (Matsui (Fig. 4 [0070]) may set the position and orientation of a virtual object as pasted onto the marker recognition plane, where the (Zm) axis oriented with the marker recognition plane is expressed in the real world coordinate system.) and a pose of the virtual object relative to a plane coordinate system of a recognized plane (The specification [0052] indicates a pose of the virtual object relative to a plane coordinate system is based on a position (arranged on the plane).)
(Matsui (Fig. 4 [0070]) may set the orientation and position of the virtual object relative to the marker recognition plane.); 
computing, based on a camera pose in the world coordinate system, a view matrix H for transforming the pose of the virtual object relative to the world coordinate system into a pose of the virtual object relative to a camera coordinate system. (Matsui [0058] generates a spatial coordinate transform matrix for converting a real-world coordinate system based on the marker image Pm in real space into a camera coordinate system.  Matsui [0066] generates a virtual object to place in the 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Fujimaki’s system for Augmented Reality with Matsui’s AR system for overlaying virtual information given by real world perceptions because with Matsui’s AR system, the virtual object Ar will be as though stuck to the plane in which the marker image Pm exists [0070].

Fujimaki further teaches generating animation track data of the virtual object based on data of the plurality of recognized real planes. (Fujimaki (Fig. 16 [0163]) illustrates a movement track (DI) of a virtual ball that changes direction with respect to the road (plane).)

Fujimaki and Matsui do not describe drawing, based on the animation track data, a three-dimensional graph corresponding to the animation track data, and generating a plurality of virtual graph frames, to form the animation track of the virtual object.
However, these features are well known in the art as taught by Kimenkowski. For example, Kimenkowski discloses drawing, based on the animation track data, a three-dimensional graph corresponding to the animation track data, and generating a plurality of virtual graph frames, to form the animation track of the virtual object.  (Kimenkowski (Fig. 5 [0066]) illustrates movement of a virtual object 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Fujimaki’s system for Augmented Reality, Matsui’s AR system for overlaying virtual information given by real world perceptions with Kimenkowski’s system for relocating of virtual object images within a real non electronic space because with Kimenkowski’s system, the illuminated tracking line assists the user (22) in understanding the movements and the path taken between relevant locations [0066].

Regarding claim 5, the claimed invention for claim 4 is shown to be met with explanations from Fujimaki, Matsui, and Kimenkowski above.
Fujimaki as modified by Matsui further teaches the multi-plane model animation interaction method for augmented reality according to claim 4, wherein the animation track data comprises a coordinate position in the camera coordinate system. (Matsui [0066] generates a virtual object to place in the camera coordinate system from data selected by the graphic object determining unit and the spatial coordinate transform matrix.  Kimenkowski (Fig. 5 [0066]) generates an illuminated tracking line (43) for the virtual object.)

Fujimaki and Matsui as modified by Kimenkowski further teach an animation curve (Kimenkowski (Fig. 5 [0066]) generates an illuminated tracking line (43) for the virtual object. It would have been obvious for Kimenkowski to generate an illuminated tracking , and a jump relationship.  (Kimenkowski (Fig. 5 [0066]) illustrates two locations (40) and (42) along the path (jumps) of the tracking line (43).)


Regarding claim 12, in light of the rejection in claim 4, the device in claim 12 is similar and performed by the method in claim 4. Therefore, claim 12 is rejected for the same reason as claim 4.

Regarding claim 13, in light of the rejection in claim 5, the device in claim 13 is similar and performed by the method in claim 5. Therefore, claim 13 is rejected for the same reason as claim 5.

Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (“Fujimaki”, U.S. Pre-Grant Publication 20160033770 A1), in view of Matsui (U.S. Pre-Grant Publication 20130257907 A1), in view of Kimenkowski (U.S. Pre-Grant Publication 20190324558 A1), in view of Kasahara (U.S. Pre-Grant Publication 20140313228 A1).

Regarding claim 6, the claimed invention for claim 5 is shown to be met with explanations from Fujimaki, Matsui, and Kimenkowski above.
the multi-plane model animation interaction method for augmented reality according to claim 5, further comprising: 
generating an animation key point of the virtual object based on poses of the recognized real planes and the jump relationship. (Kimenkowski (Fig. 5 [0066]) illustrates two locations (40) and (42) along the path (jumps) of the tracking line (43).)

Fujimaki, Matsui, and Kimenkowski do not describe generating, with the animation key point as a parameter, the animation track of the virtual object by using a Bezier curve configuration.  (Kasahara (Fig. 19 [0179]) illustrates a track of a virtual object between different points in time.  Kasahara may use a Bezier curve.)
However, these features are well known in the art as taught by Kasahara. For example, Kasahara discloses generating, with the animation key point as a parameter, the animation track of the virtual object by using a Bezier curve configuration.  (Kasahara (Fig. 19 [0179]) illustrates a track of a virtual object between different points in time.  Kasahara may use a Bezier curve.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Fujimaki’s system for Augmented Reality, Matsui’s AR system for overlaying virtual information given by real world perceptions, Kimenkowski’s system for relocating of virtual object images within a real non electronic space with Kasahara’s system to freely and easily arrange a virtual object in the AR space because with Kasahara’s system, if a Bezier curve is adopted as an interpolation method, smooth interpolation can be performed [0179].

Regarding claim 14, in light of the rejection in claim 6, the device in claim 14 is similar and performed by the method in claim 6. Therefore, claim 14 is rejected for the same reason as claim 6.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (“Fujimaki”, U.S. Pre-Grant Publication 20160033770 A1), in view of Matsui (U.S. Pre-Grant Publication 20130257907 A1).

Regarding claim 8, Fujimaki as modified by Matsui discloses a memory configured to store computer readable instructions; and a processor configured to execute the computer readable instructions (Matsui [186] discloses a non-transient computer readable medium including computer program instructions executed by an information processing apparatus.)
In light of the rejection of claim 1, the remaining limitations for the device in claim 8 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 8 are rejected for the same reason as claim 1.

Regarding claim 9, in light of the rejection in claim 8, the medium in claim 9 is similar and implemented with the device in claim 8. Therefore, claim 9 is rejected for the same reason as claim 8.

Regarding claim 10, in light of the rejection in claim 2, the device in claim 10 is similar and performed by the method in claim 2. Therefore, claim 10 is rejected for the same reason as claim 2.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (“Fujimaki”, U.S. Pre-Grant Publication 20160033770 A1), in view of Matsui (U.S. Pre-Grant Publication 20130257907 A1), in view of Westmacot et al. (“Westmacot”, US Pre-Grant Publication 20210049780 A1).

Regarding claim 11, in light of the rejection in claim 3, the device in claim 11 is similar and performed by the method in claim 3. Therefore, claim 11 is rejected for the same reason as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613